Moore, Associate Justice.
It is now well settled by the Supreme Court of the United States, by whose construction *21of an act of Congress this court is unquestionably bound, that the shares of banking associations authorized by the act of June 8, 1864, “To provide a national currency,’ &c., in the hands of the shareholders are hable to taxation by the States with the limitations and on the conditions set forth in the forty-first section of said act, although the entire capital of such bank is invested in national securities, which are declared by the statute authorizing them to be ‘exempt from taxation by or under State authority.’ ” (Van Allen v. The Assessors, 3 Wall., 573; People v. The Commissioners, 4 Wall., 244; National Bank v. Commonwealth 9 Wall., 353.)
Appellant, however, insists that the tax here in question is unauthorized and illegal, because it is not levied upon the “shares,” the personal property of each individual shareholder, but upon “ stock,” by which, as he maintains, a tax is sought to be imposed on the capital owned by the bank as “ a corporate entity,” and not by the shareholders, or if this is not the case, the law by which the tax is levied is void for uncertainty, whether it is levied upon “ shares ” or on stock. An inspection of the statutes, imposing the tax, shows that the objection is without force, and altogether hypercritical. The statute says it shall be the duty of any person, firm, corporation, or association owning “any shares or stock” in any banking company or corporation to render and return the same for the proper taxation. (Laws of 13 Legislature, 204, 205.) Now, it is very plain, that it is not the capital in whatever it may be invested owned by the bank “ as a corporate entity,” but the shares or stock belonging to each individual, firm, and corporation, who, together in their associate capacity, compose this “corporate entity” that is here referred to. The words “share” and “stock” are evidently used as of synonymous import, as is often done in common parlance. Each corporator is required to give in for taxation the part or portion of the capital or capital stock of the corporation or association which he owns. This individual interest may be denominated as either his “ share ” or *22his “stock.” And whether it is spoken of as one or the other, evidently it is the interest represented, and evidenced by certificates for stock or shares into which the capital of the association is divided to which reference is had. (9 Wall., 60, 359.)
It is also objected that the statute imposing this tax does not conform to the requirements of the' act of Congress authorizing an assessment of taxes on such shares by State authority, because it is not enacted or declared in the law imposing it, that the taxes levied thereby on the shares of the national banks, shall be of no greater rate than that assessed upon other recognized capital in the hands of individual citizens, and shall not exceed the rate imposed upon the shares of any banks organized under the authority of the State. The act of Congress authorizing the assessment, does not contemplate nor require that the restrictions upon the power given to the State to levy such tax, shall be embodied or set forth in the law making the assessment. It is the violation of the condition upon which the authority is given which invalidates the levy, and not the mere failure to accompany the levy with a declaration that the condition had not been and would not be violated by the State. But the law imposing the tax here in question clearly shows that shares in national banks are taxed at no greater rate than moneyed capital in the hands of individuals, or than the shares of banks organized under authority of the State.
It is also insisted,.that the court erred in dissolving the injunction and dismissing the petition, because the tax which the sheriff was endeavoring to collect from appellant had not been legally assessed by the justice of the peace. From the facts stated in the petition it clearly appears, as we have seen, that appellant was hable for the tax claimed from him. The property charged with the tax, it is admitted, was in fact assessed. It is not complained that an excessive or undue valuation was placed upon it. The only objection made to the assessment by the justice, is, that he did not properly or *23accurately designate or describe on the tax-rolls the property which he in fact assessed. Grant then, that the County Court had no authority to correct the assessment, the original assessment, as made by the justice, still stands, and, prima facie, at least, authorizes the sheriff to collect the tax as assessed by the justice. And upon the fundamental principle that a court of equity will not interpose for the relief of one who is himself a wrongdoer, the court below did not err in refusing to perpetuate the injunction. Unless he was willing to do equity, and pay the tax with which his properly was justly chargeable, and had, as he admits, been in fact assessed by the proper officer, appellant cannot complain that the court refused to listen to or grant him relief.
There being no error in the judgment, it is affirmed.
Affirmed.